DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 10-13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tanimoto et al (JP2015-008992).
Tanimoto sets forth photosensitive resin compositions useful in electronic components as surface protecting films, interlayer insulating films and the like—see [0001] and [0121].  Said photosensitive resin comprises a composition comprising (A) a polyimide or polyimide precursor having at least one carbon-carbon double bond; (B1) a compound that generates radicals upon activation with light emission, such as an O-acyloxime compound having the formula (21) and (B2) an acylphosphine oxide compound or a acyldialkoxymethane, wherein the acylphosphine oxides are represented by the formulas (26) and (27) and the acylalkoxymethane is represented by the formula (28)—see [0009].  The polyimide or polyimide precursor has a structural unit represented 
    PNG
    media_image1.png
    139
    255
    media_image1.png
    Greyscale
, wherein A is a tetravalent organic group represented by formulas (2a) to (2d); b is represented by formula (3); and R1 and R2 are represented by hydrogen or a monovalent organic group having a carbon-carbon double bond, wherein at least one of R1 or R2 has at least one organic group comprising a carbon-carbon double bond—see [0009].  This is deemed to anticipate the polyimide precursor having structural unit represented by formula (1) in the instant claims.  
Tanimoto sets forth (B1) represented by formula (21):  
    PNG
    media_image2.png
    245
    212
    media_image2.png
    Greyscale
.  Tanimoto sets forth (B1) represented by formula (21) are represented by compounds of general formulas (22) and (23):  
    PNG
    media_image3.png
    167
    529
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    231
    558
    media_image4.png
    Greyscale
--see 90043] and [0044].  It is deemed the compounds of formula (22) and (23) overlap with the compounds (B1) having formulas (11) and (12) by definition in claim 1.  Tanimoto sets forth specific compounds (B1) defined by general formulas (22) and (23) 
    PNG
    media_image5.png
    181
    457
    media_image5.png
    Greyscale
(22-2); 
    PNG
    media_image6.png
    242
    601
    media_image6.png
    Greyscale
; 
    PNG
    media_image7.png
    282
    542
    media_image7.png
    Greyscale
; and 
    PNG
    media_image8.png
    233
    570
    media_image8.png
    Greyscale
.  
Tanimoto sets forth (B2) may be a acylphosphine oxide compound represented by general formulas (26) and (27):  
    PNG
    media_image9.png
    151
    282
    media_image9.png
    Greyscale
 and 
    PNG
    media_image10.png
    169
    347
    media_image10.png
    Greyscale
--see [0056].  Wherein specific compounds of (26) and (27) include 2, 4, 6-trimethylbenzoyl-diphenylphosphine oxide and bis (2, 4, 6-trimethylbenzoyl)-phenylphophine oxide—see [0060].  
These are deemed to anticipate (B1) and (B2) as instantly claimed.  Tanimoto sets forth (B1) can be found in amounts from 0.01 to 5 parts by weight based on 100 parts of (A) and (B2) can be found in amounts from 1 to 10 parts by weight based on 100 parts by weight of component (A)—see [0049] and [0050].  Thus the ratio of A: B is from 1:2 to 1:100. Tanimoto sets forth the combination of (B1) and (B2) give the photosensitive resin composition good surface curability without being inhibited by oxygen and scattered light from the substrate which allows for a well-shaped pattern having high residual film ratio after development; having no development residue and precision patterning—see [0015].  
The photosensitive resin composition may additionally comprise (C) a component to further improve adhesion; (D) a solvent; and (E) a photopolymerizable compound having an ethylenically unsaturated bond—see [0063] to [0067].  

Per example 1, Tanimoto expressly sets forth a photosensitive resin composition comprising 100 parts of polyimide precursor resin (A2) having a formula similar to this, wherein R is an (meth) acrylate group (a group having a carbon-carbon double bond): 
    PNG
    media_image11.png
    157
    293
    media_image11.png
    Greyscale
 ;  0.3 parts of (B1) a compound having the formula (22-2):  
    PNG
    media_image5.png
    181
    457
    media_image5.png
    Greyscale
; 6 parts of (B2) 2,4,6-trimethylbenzoyl-diphenyl-phosphine oxide; 150 parts of a solvent  (D) N-methyl pyrrolidone; and 20 parts of (E) tetraethylene glycol dimethacrylate—see Table 2.  Thus it is deemed claims 1 and 3-8 are anticipated.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto as applied to claims 1, 3-8 and 10-13 above, and further in view of Sasaki et al (8,293,436).
Tanimoto does not expressly set forth the addition of a sensitizer.  However, it is known in the art that acyloxyoxime photoinitiators when used in photosensitive resin compositions can be combined with known photoinitiators, such as acylphosphine oxides, as well as sensitizers, wherein said sensitizers improve the curability and sensitivity of the acyloxyoxime photoinitiators, as espoused by Sasaki—see abstract, col. 33, lines 19-24 and 55-60.  Thus it would have been within the skill level of an ordinary artisan to add a known additive, such as a sensitizer to the photosensitive composition of Tanimoto, as shown by Saski et al with an reasonable expectation of improving the curability, as well as, the sensitivity of the photosensitive resin composition in absence of evidence to the contrary and/or unexpected results.  

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc